Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 08th, 2021 has been considered by the examiner.

DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph B. Gross (Reg. No. 57109) on 10/07/2020. As a result, Applicants' counsel agreed to authorize for an Examiner’s amendment to the claims as follows:
CLAIMS 
--4. (Currently Amended) The display device of claim 1, further comprising a second conductive layer arranged over the first area or the second area and located on a layer different from a layer on which the first conductive layer is located, wherein the second conductive layer is electrically connected to the first conductive layer.
16. (Currently Amended) The display device of claim 12, further comprising a second conductive layer arranged over the first area or the second area and located on a layer different from a layer on which the first conductive layer is located, wherein the second conductive layer is electrically connected to the first conductive layer. --

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 12 include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “a second inorganic insulating layer arranged on the first inorganic insulating layer and having a second opening at least in the first opening or the first groove; an organic material layer filling at least a part of the second opening; and a first conductive layer extending from the first area to the second area across the first bending area and located over the organic material layer, wherein the second opening has an area that is greater than the first opening or the first groove” as cited in the independent claim 1; and “an organic material layer filling at least a part of the opening or the groove; and a first conductive layer extending from the first area to the second area across the first bending area and located over the .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2014/0097408) discloses “a substrate comprising a first area, (Fig. 1, (FA1); [0049]) a second area (Fig. 1, (FA2); [0049]), and a first bending area (Fig. 1, (BA); [0049]) located between the first and second areas, wherein the first bending area is bent about a first bending axis (see Fig. 2) extending in a first direction; a first inorganic insulating layer (Fig. 4B); [IP); [0103]-[0104]) arranged over the substrate and having a first opening or a first groove at least in the first bending area; etc…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829